FILED
                            NOT FOR PUBLICATION                             APR 12 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



LEDYANA OLIVIA CAROLIEN,                         No. 08-72104

              Petitioner,                        Agency No. A096-063-439

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 5, 2011 **

Before:       B. FLETCHER, CLIFTON, and BEA, Circuit Judges.

       Ledyana Olivia Carolien, a native and citizen of Indonesia, petitions for

review of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s (“IJ”) decision denying her application for asylum and

withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
for substantial evidence, Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009),

and deny the petition for review.

      Substantial evidence supports the agency’s finding that Carolien did not

suffer past persecution because she was never personally confronted, threatened, or

attacked. See Wakkary, 558 F.3d at 1059-60; Hoxha v. Ashcroft, 319 F.3d 1179,

1182 (9th Cir. 2003). We do not consider Carolien’s contention that the IJ should

have applied a lower burden to her past persecution claim, given that she was a

child at the time of the primary incidents, because she failed to exhaust that issue

before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

      Even as a member of two disfavored groups, Chinese and Christian, the

record does not compel the conclusion that Carolien demonstrated a sufficiently

individualized threat of persecution to establish a well-founded fear of persecution.

Cf. Sael v. Ashcroft, 386 F.3d 922, 927-29 (9th Cir. 2004). Accordingly,

Carolien’s asylum claim fails.

      Because Carolien failed to establish her eligibility for asylum, she

necessarily failed to meet the higher standard of eligibility for withholding of

removal. See Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      PETITION FOR REVIEW DENIED.




                                           2                                       08-72104